—Appeal from an order of Family Court, Livingston County (Cicoria, J.), entered February 4, 2002, which vacated the order suspending commitment and committed respondent to the custody of the Livingston County Sheriff.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: The appeal from the order entered February 4, 2002 is dismissed because that order was superseded by an order entered February 22, 2002 (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). No appeal lies from an order that has been superseded by an amended order (see id.). Present — Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.